IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

HUGH F. BANGASSER, an individual; )                     No. 78595-8-I
and ELIZABETH B. HALL, an individual,)                  (Consolidated with No. 78670-9-I)

                                 Respondents,    )      DIVISION ONE

                   v.                            )
THOMAS F. BANGASSER, an                          )
individual; BANGASSER &                          )
ASSOCIATES, INC., a Washington                   )
corporation,                                     )      UNPUBLISHED OPINION

                                 Appellants,

                 and

VISION VASHON, ostensibly a                      )
Washington non-profit corporation,               )
                                 Defendant.      )      FILED: October 14, 2019

        SCHINDLER,      J.   —   The Uniform Limited Partnership Act, chapter 25.10 RCW, gives

the superior court the discretion to issue a lien against the transferable interest of the

judgment debtor in a limited partnership. Siblings Thomas Bangasser, Elizabeth Hall,

and Hugh Bangasser are limited partners of the MidTown Limited Partnership.1 In

these consolidated appeals, Thomas challenges the charging and disbursement orders



       1 We refer to siblings Elizabeth Hall, Hugh Bangasser, and Thomas Bangasser by their first

names for clarity and mean no disrespect by doing so.
 No. 78595-8-I (Consol. with No. 78670-9-1)/2

 entered against his interest in the limited partnership to pay judgment creditors

 Elizabeth and Hugh the award for attorney fees incurred postjudgment. We affirm.

       This is the third appeal in this case. The facts are set forth in Hall v. Bangasser,

 No. 76077-7-I (Wash. Ct. App. Jan. 16, 2018), http://www.courts.wa.gov/opinions/pdf/

760777.pdf, and Banqasser v. Banqasser, No. 77398-4-I (Wash. Ct. App. Jan. 14,

2019), http://www.courts.wa.gov/opinions/pcif/773984.pdf, and will be repeated only as

necessary.

MidTown Limited Partnership

       MidTown is a Washington limited partnership. The primary asset of the

partnership is several parcels of commercial real estate in Seattle. The limited partners

are siblings or entities owned by siblings. Thomas Bangasser was the general partner

of MidTown until 2015.

Loans to Thomas Bangasser

       In October 2003, Elizabeth Hall loaned her brother Thomas $75,000. Thomas

signed a promissory note as the secretary/treasurer of Vision Vashon, a now-defunct

nonprofit corporation. Thomas guaranteed payment of the promissory note personally

and as the president of Bangasser & Associates Inc. The promissory note provides that

payment on the note with interest is due October 2004.

       In October 2003, Hugh Bangasser loaned Thomas $70,000. Thomas signed a

promissory note on behalf of Vision Vashon. Thomas guaranteed payment of the

promissory note personally and as the president of his company Bangasser &

Associates. The promissory note provides that payment on the note with interest is due

October 2004.



                                            2
 No. 78595-8-I (Consol. with No. 78670-9-1)/3

        Thomas never made any payments on the principal or interest due on the

promissory notes to either Elizabeth or Hugh. Both of the promissory notes include a

provision for the award of reasonable attorney fees and costs in a lawsuit to enforce the

notes to the prevailing party.

Breach of Partnership Agreement Lawsuit

        On June 22, 2015, the limited-partner siblings voted to remove Thomas as the

general partner of MidTown.

        In September 2015, Thomas filed a lawsuit against MidTown and the limited

partners (collectively, MidTown) for breach of the partnership agreement and claimed

he was entitled to compensation. Thomas also sought a security interest in property

owned by MidTown and appointment of a receiver to sell the property owned by

MidTown.

       Thomas filed a is pendens against the property. The court granted MidTown’s

motion to strike the is pendens because the lawsuit Thomas filed did not involve a

dispute over the title to real property.

       MidTown filed a motion for partial summary judgment on two issues: (1) Thomas

was validly removed as the general partner and (2) Thomas had no right of first refusal

regarding the property or the interests of the limited partners in the partnership. In

response to the motion, Thomas conceded both these issues. The court granted the

motion for partial summary judgment, entered a final judgment under CR 54(b), and

awarded attorney fees to MidTown.

       On appeal, Thomas challenged the decision to strike the us pendens he filed on

the property and the order on summary judgment. We affirmed. Bangasser v. MidTown



                                             3
 No. 78595-8-I (Consol. with No. 78670-9-1)/4

 Ltd. P’ship, No. 75226-0-I (Wash. Ct. App. Apr. 24, 2017), http://www.courts.wa.gov/

 opinions/pdf/752260 pdf.~   .




 Lawsuits To Enforce the Promissory Notes

             In December 2015, Thomas sent an e-mail to Elizabeth and Hugh stating, “[W]e

were finally able to refinance/sell our Vashon Island real estate and would like to now

address the outstanding Promissory Notes payable to you.”

             On July 14, 2016, Elizabeth filed a lawsuit against Thomas, Vision Vashon, and

Bangasser & Associates (collectively, Thomas) to enforce the October 2003 promissory

note for $75,000 plus prejudgment and postjudgment interest and attorney fees and

costs.

             On September 13, 2016, Elizabeth filed a motion for summary judgment.

Elizabeth argued Thomas never made any payments and acknowledged his obligation

to pay the 2003 promissory note. The court granted the motion for summary judgment.

On October 14, 2016, the court entered a judgment in favor of Elizabeth for the principal

amount owed, prejudgment interest, and attorney fees and costs for a total of

$194,737.63. The court ordered postjudgment interest of $24.66 per day. Thomas filed

an appeal. We affirmed and awarded Elizabeth attorney fees and costs on appeal.

HaN, No. 76077-7-I, slip op. at 1.

         On November 22, 2016, Hugh filed a lawsuit against Thomas, Vision Vashon,

and Bangasser & Associates (collectively, Thomas) to enforce the October 2003

promissory note and entry of a judgment for the principal amount owed plus

prejudgment and postjudgment interest and an award of attorney fees and costs.



         2   Thomas later voluntarily dismissed the lawsuit.


                                                        4
 No. 78595-8-I (Consol. with No. 78670-9-1)15

       Hugh filed a motion for summary judgment. The court granted the motion for

summary judgment. On August 18, 2017, the court entered a judgment against Thomas

for the principal amount owed and prejudgment interest in the amount of $184,681.09.

The court ordered postjudgment interest of $72.86 per day. The court reserved ruling

on the request for an award of attorney fees. On September 8, 2017, the court awarded

Hugh reasonable attorney fees in the amount of $39,831 .00. Thomas filed an appeal.

We affirmed and awarded Hugh attorney fees and costs on appeal. Bangasser, No.

77398-4-I, slip op. at 1.

Sale of the MidTown Progerty and Entry of Charging Orders

       In May 2017, MidTown sold the property it owned for $23,300,000. A letter dated

June 22, 2017 addressed partial distribution from the sale of the ‘23rd & Union

Property.” The letter states the sale proceeds of $14,041,347 “will be distributed next

week to the five limited partnership groupings in five equal shares of $2,808,269.” The

letter also states, “Our hope is that the funds will be transferred to your respective banks

by Friday, June 30th.”

       On July 7, Elizabeth filed a motion for an order to show cause why the court

should not enter a charging order against the interest of Thomas in the limited

partnership for the amount Thomas owed on the October 14, 2016 judgment plus

postjudgment interest. On July 10, the court entered a charging order. The charging

order directed MidTown to “set aside $201 099.91 plus interest from its declared

distributions to Thomas F. Bangasser and hold that amount for the benefit of Judgment

Creditor Elizabeth B. Hall pursuant to RCW 25.10.556.” On August 22, Elizabeth

obtained an order to disburse proceeds and release the July 10, 2017 charging order.



                                             5
 No. 78595-8-I (Consol. with No. 78670-9-1)16

        On August 30, the court granted Hugh’s motion for a charging order against

 Thomas’ partnership interest for the August 18, 2017 judgment of $185,950.36 plus

 postjudgment interest.

       On August 31, 2017, MidTown deposited approximately $1.4 million of Thomas’

share of the proceeds from the sale of the MidTown property in the King County

Superior Court Clerk’s Office Registry of the Court pending resolution of the remaining

disputes in the Midtown Ltd. Partnership v. Thomas F. Banqasser lawsuit. One of the

disputes in the MidTown lawsuit was whether Thomas “transferred one-half of his

interest in MidTown, as he previously claimed, and hence one-half of his distributable

proceeds, to a community group Africatown Community Land Trust.”

       The August 31, 2017 letter from the attorney representing MidTown states, in

pertinent part:

               In accordance with our previous correspondence, today MidTown is
       tendering one-half of the Distributable Proceeds, slightly more than $1 .4
       million, to the King County Superior Court Clerk’s office for deposit in the
       court registry. It is doing so without in anyway conceding that the
       Africatown Community Land Trust is entitled to that money, or that any
       purported transfer of MidTown units from Tom to the Africatown Trust was
       authorized; it was not. Further, one or more plaintiffs may have claims on
       those funds. We are nonetheless tendering to the Court so that all claims
       to those funds can be properly adjudicated. As I have previously
       mentioned, only the Court can authoritatively decide whether Tom actually
       and validly transferred one-half of his interest in MidTown to the
       Africatown Trust. On those and related issues, my clients reserve all
       rights.

       The letter also states, “MidTown today is distributing money to Elizabeth in

accordance with her charging order and order authorizing distribution. In accordance

with the charging order obtained by Hugh, MidTown is holding back funds.”




                                            6
 No. 78595-8-I (Consol. with No. 78670-9-1)/7

        On September 15, 2017, Hugh filed a motion for an order to disburse proceeds

and release the August 30, 2017 charging order. Hugh also filed a motion to issue a

substitute and corrected charging order to include the $39,831 in attorney fees and

postjudgment interest as of September 25, 2017.

       On September 25, 2017, the court entered an order granting Hugh’s motion to

issue a substitute and corrected charging order. The order states, in pertinent part:

       MidTown shall therefore set aside $225,781 .36 (consisting of the sum of
       the $185,950.36 Judgment amount and the $39,831.00 Attorney Fee
       Judgment), plus interest. from any distribution to Thomas F. Bangasser
                                 .   .


       and hold that amount for the benefit of Judgment Creditor Hugh
       Bangasser pursuant to RCW 25.10.556.

On October 9, 2017, the court entered an order to correct the charging order and

disburse proceeds to Hugh.

       On November 13, 2017, the trial court entered a judgment in favor of Elizabeth

and against Thomas for $6,838.97 in postjudgment attorney fees and costs. On

November 22, 2017, the court awarded postjudgment attorney fees and costs to Hugh

in the amount of $9,566.97.

       On April 12, 2018, Thomas paid the August 18, 2017 judgment amount owed to

Hugh on the promissory note and the September 8, 2017 award of attorney fees but not

the November 22, 2017 award of postjudgment attorney fees. On April 13, 2018, the

court entered a partial satisfaction of the October 14, 2016 judgment owed to Elizabeth

on the promissory note and the award of attorney fees. The order states the payment

did not satisfy the November 13, 2017 award of postjudgment attorney fees owed to

Elizabeth.




                                           7
 No. 78595-8-I (Consol. with No. 78670-9-1)18

Charging and Disbursement of Proceeds Orders for Postjudgment Award of Attorney

Fees

        On May 31, 2018, Elizabeth and Hugh each filed a motion for entry of a charging

and disbursement of proceeds order against Thomas’ partnership interest for the award

of attorney fees incurred postjudgment. Thomas filed a brief in opposition to the

motions to issue a charging order and disburse proceeds.

       The court granted Elizabeth’s motion for a charging and disbursement order for

the postjudgment award of attorney fees in the amount of $6,838.97 plus interest. On

June 19, 2018, the court entered an “Order Granting Motion for Charging Order and

Disbursement of Proceeds to Judgment Creditor.” Thomas filed a notice of appeal of

the order.

       The court granted Hugh’s motion for a charging and disbursement order for the

award of postjudgment attorney fees in the amount of $9,556.97 plus interest. On June

20, 2018, the court entered an “Order Granting Motion for Charging Order and

Disbursement of Proceeds to Judgment Creditor.” Thomas filed a notice of appeal of

the June 20 order.

       This court consolidated the two appeals.

Appeal of Charging and Disbursement Orders for Postiudgment Award of Attorney Fees

       In this appeal, Thomas contends the court did not have authority to enter the

charging and disbursement orders under RCW 25.10.556; MidTown did not have the

authority to deposit his partnership distribution in the court registry; and the attorney

representing Hugh, Elizabeth, and MidTown has a conflict of interest. Thomas also




                                              8
No. 78595-8-I (Consol. with No. 78670-9-1)19

argues we should review entry of the previous charging orders that were not designated

in the notice of appeal.

       Authority To Enter Charging and Disbursement Orders

       Thomas contends the court did not have the authority under RCW 25.10.556 to

enter the charging and disbursement orders against his limited partnership interest for

the award of attorney fees and costs Elizabeth and Hugh incurred postjudgment.

Thomas cites language in ROW 25.10.556 and supplemental proceedings statute ROW

6.32.085 to argue the court has authority to enter a charging order on only future

partnership distributions. The plain and unambiguous language of ROW 25.1 0.556 and

RCW 6.32.085 does not support his argument.

       The meaning of a statute is a question of law we review de novo. Dep’t of

Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 9, 43 P.3d 4 (2002). Our objective is

to ascertain and give effect to legislative intent. Campbell & Gwinn, 146 Wash. 2d at 9.

We look first to the text of a statute to determine its meaning. Griffin v. Thurston County

Bd. of Health, 165 Wash. 2d 50, 55, 196 P.3d 141 (2008). Statutory interpretation begins

with the plain meaning of the statute. Lake v. Woodcreek Homeowners Ass’n, 169
Wash. 2d 516, 526, 243 P.3d 1283 (2010). Plain meaning “is discerned from all that the

Legislature has said in the statute and related statutes which disclose legislative intent

about the provision in question.” Campbell & Gwinn, 146 Wash. 2d at 11. When the

meaning of the statute is plain on its face, the court must give effect to that plain

meaning as the expression of the legislature’s intent. Bostain v. Food Express, Inc.,

159 Wash. 2d 700, 708, 153 P.3d 846 (2007); City of Spokane v. Spokane County, 158
Wash. 2d 661, 673, 146 P.3d 893 (2006). Statutes are to be read together, whenever



                                              9
No. 78595-8-I (Consol. with No. 78670-9-1)/10

possible, to achieve a” harmonious total statutory scheme          .   .   .   which maintains the

integrity of the respective statutes.’   “   Employco Pers. Servs., Inc. v. City of Seattle, 117
Wash. 2d 606, 614, 817 P.2d 1373 (1991)~ (quoting State v. O’Neill, 103 Wash. 2d 853, 862,

700 P.2d 711 (1985)). An interpretation that reads language in isolation is too limited

and fails to apply this rule. Jonqeward v. BNSF Ry., 174 Wash. 2d 586, 595, 278 P.3d 157

(2012); see Davis v. Mich. Dept of Treasury, 489 U.S. 803, 809, 109 S. Ct. 1500, 103 L.

Ed. 2d 891 (1989) (‘It is a fundamental canon of statutory construction that the words of

a statute must be read in their context and with a view to their place in the overall

statutory scheme.”). The construction of two statutes shall be made with the

assumption that the legislature does not intend to create an inconsistency. State v.

Bash, 130 Wash. 2d 594, 602, 925 P.2d 978 (1996).

       In 2009, the Washington legislature enacted the Uniform Limited Partnership Act,

chapter 25.10 RCW. LAWS OF 2009, ch. 188. RCW 25.10.556 addresses the “[r}ights of

creditor of partner or transferee.” RCW 25.10.556 provides:

       (1) On application to a court of competent jurisdiction by any judgment
       creditor of a partner or transferee, the court may charge the transferable
       interest of the judgment debtor with payment of the unsatisfied amount of
      the judgment with interest. To the extent so charged, the judgment
      creditor has only the rights of a transferee. The court may appoint a
      receiver of the share of the distributions due or to become due to the
      judgment debtor in respect of the partnership and make all other orders,
      directions, accounts, and inquiries the judgment debtor might have made
      or that the circumstances of the case may require to give effect to the
      charging order.
              (2) A charging order constitutes a lien on the judgment debtor’s
      transferable interest. The court may order a foreclosure upon the interest
      subject to the charging order at any time. The purchaser at the
      foreclosure sale has the rights of a transferee.
              (3) At any time before foreclosure, an interest charged may be
      redeemed:
              (a) By the judgment debtor;
      ~ Alteration in original.


                                                 10
 No. 78595-8-I (Consol. with No. 78670-9-1)111

               (b) With property other than limited partnership property, by one or
        more of the other partners; or
               (c) With limited partnership property, by the limited partnership with
       the consent of all partners whose interests are not so charged.
               (4) This chapter does not deprive any partner or transferee of the
        benefit of any exemption laws applicable to the partner’s or transferee’s
       transferable interest.
               (5) This section provides the exclusive remedy by which a
       judgment creditor of a partner or transferee may satisfy a judgment out of
       the judgment debtor’s transferable interest.

       Chapter 6.32 RCW governs supplemental proceedings to enforce a judgment.

ROW 6.32.085 provides:

        Order charging partnership interest or directing sale. If it appears from the
        examination or testimony taken in the special proceedings authorized by
       this chapter that the judgment debtor owns an interest in a partnership, the
       judge who granted the order or warrant or to whom it is returnable may in
        his or her discretion, upon such notice to other partners as the judge
       deems just, and to the extent permitted by Title 25 ROW, (1) enter an
       order charging the partnership interest with payment of the judgment,
       directing that all or any part of distributions or other amounts becoming
       due to the judgment debtor, other than earnings as defined in ROW
       6.27.010, be paid to a receiver if one has been appointed, otherwise to the
       clerk of the court that entered the judgment, for application to payment of
       the judgment in the same manner as proceeds from sale on execution
       and, in aid of the charging order, the court may make such other orders as
       a case requires, or (2) enter an order directing sale of the partnership
       interest in the same manner as personal property is sold on execution.

       The plain and unambiguous language of ROW 25.10.556 and the statutory

definitions establish that a charging order under ROW 25.10.556 is not limited to future

distributions. The statute expressly states the court has the authority to enter a

charging order against “the transferable interest” of the limited partner judgment debtor.

ROW 25.10.556(1). ROW 25.10.011(5) defines “distributions” as “a transfer of money

or other property from a limited partnership to a partner in the partner’s capacity as a

partner.” ROW 25.10.011(22) defines a “transferable interest” as “a partner’s right to

receive distributions.” ROW 25.10.011(23) defines a “transferee” as “a person to which


                                            11
No. 78595-8-I (Consol. with No. 78670-9-1)112

all or part of a transferable interest has been transferred, whether or not the transferor is

a partner.”

       Thomas cites language in ROW 25.10.556(1) and ROW 6.32.085(1) to argue the

court can issue a charging order only on partnership distributions “to become due” or

“becoming due.”

       The plain and unambiguous language in ROW 25.10.556(1) that ‘{t]he court may

appoint a receiver of the share of the distributions due or to become due to the

judgment debtor in respect of the partnership” means the court has the “discretion” to

appoint a receiver for distributions “due or to become due.” Strenqe v. Clarke, 89
Wash. 2d 23, 28, 569 P.2d 60 (1977). The plain and unambiguous language of ROW

25.10.556(1) also states the court has the discretion to “make all other orders,

directions, accounts, and inquiries the judgment debtor might have made or that the

circumstances of the case may require to give effect to the charging order.” Here, the

undisputed record shows that as a limited partner, Thomas was entitled to a distribution

from the proceeds from the sale of the MidTown property and the court did not appoint a

receiver.

       ROW 6.32.085 expressly states that issuing a charging order under that statute is

authorized only “to the extent permitted by Title 25 ROW.” ROW 25.10.556(5) states,

“This section provides the exclusive remedy by which a judgment creditor of a partner or

transferee may satisfy a judgment out of the judgment debtor’s transferable interest.”

Therefore, the court may enter an order charging partnership interest and directing

payment of judgment on “all or any part of distributions or other amounts becoming due”

only to the extent permitted by ROW 25.10.556(5). ROW 6.32.085(1).



                                            12
No. 78595-8-I (Consol. with No. 78670-9-1)113

        Construing the language of the two statutes together, we conclude the court has

the authority to issue a charging order against the partnership interest of a judgment

debtor to pay the judgment creditor. RCW 25.10.556 is the exclusive remedy to “charge

the transferable interest of the judgment debtor with payment of the unsatisfied amount”

due to the judgment creditor. The statute also gives the court the discretion to appoint a

receiver for “the share of the distributions due or to become due to the judgment debtor”

and to enter orders “that the circumstances of the case may require to give effect to the

charging order.” RCW 25.10.556(1).

       For the first time on appeal at oral argument, Thomas argued the court did not

have authority to simultaneously enter a charging and disbursement of proceeds order.

We do not consider arguments raised for the first time at oral argument. Maziar v. Dept

of Corr., 180 Wash. App. 209, 227 n.1 1, 327 P.3d 1251 (2014) (legal theories raised for

the first time at oral argument are too late for consideration), rev’d on other grounds by

183 Wash. 2d 84, 349 P.3d 826 (2015). Nonetheless, as noted, ROW 25.10.556(1) gives

the court the discretion to enter orders that “the circumstances of the case may require

to give effect to the charging order.”

       Depositing Proceeds in Court Registry

       Without citation to authority, Thomas claims MidTown did not have the authority

to deposit partnership distributions in the court registry. We do not consider issues not

supported by argument and citation to authority on appeal. RAP I 0.3(a)(6); Darkenwald

v. Emp’t Sec. Dept, 183 Wash. 2d 237, 248, 350 P.3d 647 (2015); Mairs v. Dep’t of

Licensing, 70 Wash. App. 541, 544-45, 854 P.2d 665 (1993).




                                            13
 No. 78595-8-I (Consol. with No. 78670-9-1)114

        Nonetheless, the record supports the decision of MidTown to deposit the

proceeds in the court registry pending resolution of the remaining disputes in the

Midtown lawsuit. The declaration Hugh filed as the general partner of MidTown

addresses the decision to deposit the proceeds in the court registry:

               3.     Disbursement of the roughly $2.8 million otherwise available
       to Tom Bangasser has been held up because of confusion over who owns
       Tom’s ownership units in the MidTown Partnership. Tom claims that he
       sold half of the 12 units he claims he owns to the Africatown Trust    .


       The MidTown Partnership Agreement, however, forbids assignment of
       ownership interests without consent of the limited partners, which Tom
       never obtained.     .  He also claimed that as of year-end 2016, he had
                               .   .


       transferred 4 of the 12 units he claims to own to his daughter Lauren.
       MidTown’s limited partners did not consent to that transfer.
               4.     Given MidTown’s knowledge of Tom’s position that he
       transferred half of his ownership interest to Africatown, MidTown simply
       cannot put itself at risk by not accepting Tom’s “instruction” to send aM of
       the sale proceeds associated with his ownership units to Tom’s daughter
       Lauren.[41

       Article 5.3 of the MidTown Partnership Agreement, Distributive Shares and

Other Distribution,” also specifically provides:

       The net profits of the partnership available for distribution after payment of
       partnership liabilities then due, less reserves for the reasonable needs of
       the business of the partnership, ~j~y be distributed at such times as the
       General Partner may determine.15~

       Conflict of Interest

       In his opening brief, Thomas asserts the attorney who represents Hugh,

Elizabeth, and MidTown has a conflict of interest. But Thomas does not present

argument or explain why “there is a significant risk that the representation” is a conflict

or why the representation is “directly adverse” under RPC 1 .7(a). State v. Living

Essentials, LLC, 8Wn. App.2d 1, 14, 436 P.3d 857 (2019) (mere assertions of error are

      ~ Emphasis in original.
      ~ Emphasis added.


                                             14
 No. 78595-8-I (Consol. with No. 78670-9-1)115

not enough to prevail on appeal). An appellant must include all theories upon which he

seeks reversal, accompanied by argument and citation to authority in his opening brief,

otherwise an appellate court will not consider the issue. Jackson v. Quality Loan Serv.

Corp., 186 Wash. App. 838, 845, 347 P.3d 487 (2015); Maziar, 180 Wash. App. at 227 n.1 1;

see also RAP 10.3(a); Univ. of Wash. v. Govt Emps. Ins. Co., 200 Wash. App. 455, 465

n.3, 404 P.3d 559 (2017) (‘An issue raised in a party’s opening brief but unsupported by

legal authority is waived.”). In his reply brief, Thomas cites the RPCs but does not

explain why these RPCs support his conflict of interest argument.

       Charging Orders Not Designated on Appeal

       Thomas argues this court should review charging orders the court entered on

July 10, 2017; August 30, 2017; and September 25, 2017. Thomas did not designate

these orders on appeal. We will review an undesignated order only if “the order or

ruling prejudicially affects the decision designated in the notice” of appeal. RAP

2.4(b)(1). Our Supreme Court has interpreted the term “prejudicially affects” to turn on

whether the order designated in the notice of appeal would have occurred absent the

other order. Adkins v. Alum. Co. of Am., 110 Wash. 2d 128, 134-35, 750 P.2d 1257, 756
P.2d 142 (1988); Right-Price Recreation, LLC v. Connells Prairie Cmty. Council, 146
Wash. 2d 370, 380, 46 P.3d 789 (2002). The issues in the orders ‘must be so entwined
                                                                 “




that to resolve the order appealed, the court must consider the order not appealed.’   “   In

re Estate of Foster, 165 Wash. App. 33, 45, 268 P.3d 945 (2011) (quoting Right-Price

Recreation, LLC v. Connells Prairie Cmty. Council, 105 Wash. App. 813, 819, 21 P.3d
1157 (2001)). Here, the prior charging orders are not so entwined with the charging

orders on appeal that we must considered those orders to resolve this appeal.



                                           15
No. 78595-8-I (Consol. with No. 78670-9-1)/16

       Attorney Fees

       When a contract provides for an attorney fee award, the party prevailing before

this court may seek reasonable attorney fees incurred on appeal. First Citizens Bank &

Trust Co. v. Harrison, 181 Wash. App. 595, 607, 326 P.3d 808 (2014); see also RAP 18.1.

The promissory notes state that “[ijf suit should be brought to collect any of the principal

or interest of this Note, the prevailing party shall be entitled to reasonable attorney’s

fees and costs.”

       We affirm the charging and disbursement orders. Subject to compliance with

RAP 18.1, we award Elizabeth and Hugh reasonable attorney fees and costs on appeal.




WE CONCUR:




___________________                                   ~




                                             16